Name: Commission Regulation (EU) 2017/212 of 7 February 2017 designating the EU reference laboratory for peste des petits ruminants, laying down additional responsibilities and tasks for this laboratory and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  research and intellectual property;  agricultural policy
 Date Published: nan

 8.2.2017 EN Official Journal of the European Union L 33/27 COMMISSION REGULATION (EU) 2017/212 of 7 February 2017 designating the EU reference laboratory for peste des petits ruminants, laying down additional responsibilities and tasks for this laboratory and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) and (6) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks, duties and requirements for European Union (EU) reference laboratories for food and feed and for animal health. The EU reference laboratories for animal health and live animals are listed in Part II of Annex VII to that Regulation. (2) An EU reference laboratory for peste des petits ruminants does not yet exist. EU reference laboratories should cover the areas of feed and food law and animal health where precise analytical and diagnostic results are needed. The outbreaks of peste des petits ruminants call for precise analytical and diagnostic results. (3) On 30 June 2016 the Commission launched a call for applications to select and designate an EU reference laboratory for peste des petits ruminants. The selected laboratory Centre de coopÃ ©ration internationale en recherche agronomique pour le dÃ ©veloppement (CIRAD) should be designated as EU reference laboratory for peste des petits ruminants. (4) In addition to the general functions and duties laid down in Article 32(2) of Regulation (EC) No 882/2004, the selected laboratory should be assigned certain specific tasks and responsibilities. These concern in particular the liaison between the national reference laboratories of the Member States, to support their functions and to provide optimal methods for the diagnosis of peste des petits ruminants. (5) Part II of Annex VII to Regulation (EC) No 882/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Centre de coopÃ ©ration internationale en recherche agronomique pour le dÃ ©veloppement (CIRAD), Montpellier, France is hereby designated as the Union (EU) reference laboratory for peste des petits ruminants. The additional responsibilities and tasks for that laboratory are laid down in the Annex. Article 2 In Part II of Annex VII to Regulation (EC) No 882/2004, the following point 20 is added: 20. EU reference laboratory for peste des petits ruminants Centre de coopÃ ©ration internationale en recherche agronomique pour le dÃ ©veloppement (CIRAD) TA A-15/G, Campus International de Baillarguet 34398 Montpellier Cedex France. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. ANNEX Responsibilities and tasks of the EU reference laboratory for peste des petits ruminants In addition to the general functions and duties of EU reference laboratories in the animal health sector laid down in Article 32(2) of Regulation (EC) No 882/2004 the EU reference laboratory for peste des petits ruminants shall have the following responsibilities and tasks: 1. to ensure liaison between the national reference laboratories of the Member States and to provide optimal methods for the diagnosis of peste des petits ruminants in livestock, specifically by: (a) typing and full antigenic and genomic characterization, phylogenetic analysis (relationship with other strains of the same virus) of viruses and storing strains of peste des petits ruminants viruses to facilitate diagnosis services in the Union and, where relevant and necessary, for example, for epidemiological follow-ups or verification of diagnosis; (b) building up and maintaining an up-to-date collection of strains and isolates of peste des petits ruminants viruses and specific sera and other reagents against the disease when or if available; (c) harmonising the diagnosis and ensuring proficiency of testing within the Union by organising and operating periodic inter-laboratory comparative trials and external quality assurance exercises on the diagnosis of this disease at Union level and by the periodic transmission of the results of such trials to the Commission, the Member States, and the national reference laboratories concerned; (d) retaining expertise on this disease to enable rapid differential diagnosis, in particular, with other relevant viral diseases; (e) carrying out research studies with the objective of developing improved methods of disease control, in collaboration with national reference laboratories designated for this disease, and as agreed by the Commission; (f) advising the Commission on scientific aspects related to peste des petits ruminants and, in particular, on the selection and use of peste des petits ruminants virus vaccine strains. 2. to support the functions of national reference laboratories of the Member States designated for the diagnosis of peste des petits ruminants, in particular by: (a) storing and supplying standard sera and other reference reagents, such as viruses, inactivated antigens or cell lines, to these laboratories in order to standardise the diagnostic tests and the reagents used in each Member State, where identification of the agent and/or the use of serological tests are required; (b) assisting actively in the diagnosis of diseases in connection with the suspicion and confirmation of outbreaks in Member States by receiving isolates of peste des petits ruminants viruses for the purposes of confirmatory diagnosis, virus characterization and contributing to epidemiological investigations and studies. Communicating the results of these activities without delay to the Commission, as well as to the Member States and the national reference laboratories concerned. 3. to provide information and carry out further training, in particular by: (a) facilitating the provision of training, refresher courses and workshops for the benefit of national reference laboratories designated for the diagnosis of peste des petits ruminants and experts in laboratory diagnostics with a view to harmonising diagnostic techniques for this disease throughout the Union; (b) participating in international forums concerning, in particular, the standardisation of analytical methods for this disease and their implementation; (c) collaborating with the relevant competent laboratories in non-EU countries where this disease is prevalent as regards diagnosis methods for peste des petits ruminants; (d) reviewing at the annual meeting of national reference laboratories designated for the diagnosis of peste des petits ruminants the relevant recommendations for testing laid down by the World Organisation for Animal Health (OIE) in the Terrestrial Animal Health Code and in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals; (e) assisting the Commission in reviewing the OIE's recommendations laid down in the Terrestrial Animal Health Code and in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals; (f) keeping abreast of developments in the epidemiology of peste des petits ruminants.